Opinion filed November 8, 2018




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00200-CV
                                     __________

                            PETE SOTO, Appellant
                                          V.
                            JULIE SOTO, Appellee


                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CV34641


                     MEMORANDUM OPINION
      Appellant’s brief was originally due to be filed in this court on or before
September 21, 2018. On October 4, 2018, this court notified Appellant by letter that
Appellant’s brief was past due, and on this court’s own motion, we extended the
deadline to October 24, 2018. In the October 4 letter, the clerk of this court informed
Appellant that the failure to timely file his brief by the October 24 due date “may
result in dismissal of the appeal.” See TEX. R. APP. P. 38.8(a)(1), 42.3(b). As of this
date, Appellant has not filed a brief, nor has he requested an extension of time in
which to file his brief. Based upon Appellant’s failure to prosecute this appeal in a
timely manner, we conclude that this appeal should be dismissed. See TEX. R.
APP. P. 38.8(a)(1), 42.3(b).
        Accordingly, we dismiss this appeal for want of prosecution.


                                                                   PER CURIAM


November 8, 2018
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2